              Case 3:21-cv-01644-MMC Document 39 Filed 04/01/21 Page 1 of 6




 1    PATRICK J. CAROME (pro hac vice)                PATRICK K. SWEETEN (pro hac vice)
      patrick.carome@wilmerhale.com                   patrick.sweeten@oag.texas.gov
 2    ARI HOLTZBLATT (pro hac vice)                   WILLIAM T. THOMPSON (pro hac vice)
      ari.holtzblatt@wilmerhale.com                   will.thompson@oag.texas.gov
 3
      WILMER CUTLER PICKERING                         RYAN D. WALTERS (pro hac vice)
 4      HALE AND DORR LLP                             ryan.walters@oag.texas.gov
      1875 Pennsylvania Avenue, NW                    OFFICE OF THE ATTORNEY GENERAL
 5    Washington, D.C. 20006                            OF TEXAS
      Telephone: (202) 663-6000                       P. O. Box 12548 (MC-009)
 6    Facsimile: (202) 663-6363                       Austin, TX 78711-2548
 7                                                    Telephone: (512) 463-4139
      PETER G. NEIMAN (pro hac vice)                  Fax: (512) 457-4410
 8    peter.neiman@wilmerhale.com
      250 Greenwich St., 45 Floor                     MICHAEL KENNETH JOHNSON (CA Bar
 9    New York, New York 10007                        No. 130193)
      Telephone: (212) 295-6487                       michael.Johnson@lewisbrisbois.com
10    Facsimile: (202) 663-6363                       LEWIS BRISBOIS BISGAARD & SMITH
11                                                      LLP
      MARK D. FLANAGAN                                333 Bush Street, Suite 1100
12    CA Bar No. 130303                               San Francisco, CA 94104-4431
      mark.flanagan@wilmerhale.com                    Telephone: (415) 362-2580
13    2600 El Camino Real #400                        Fax: (415) 434-0882
      Palo Alto, California 94306
14    Telephone: (650) 858-6047                       Attorneys for Defendant
15    Facsimile: (650) 858-6100                       KEN PAXTON

16    Attorneys for Plaintiff
      TWITTER, INC.
17
                                    UNITED STATES DISTRICT COURT
18                                 NORTHERN DISTRICT OF CALIFORNIA
19

20   TWITTER, INC.,
                            Plaintiff,                   Case No. 3:21-cv-01644-MMC
21                                                       CIVIL LOCAL RULE 6-2(a)
22          v.                                           STIPULATION AND [PROPOSED]
                                                         ORDER REGARDING REMAINING
23   KEN PAXTON,                                         BRIEFING SCHEDULE AND
     in his official capacity as Attorney                HEARING SCHEDULE FOR
24   General of Texas,                                   PENDING MOTIONS
25
                            Defendant.
26                                                1
27
     Case No. 3:21-cv-01644-MMC                                  CIVIL LOCAL RULE 6-2(a)
28                                                     STIPULATION AND PROPOSED ORDER
              Case 3:21-cv-01644-MMC Document 39 Filed 04/01/21 Page 2 of 6




 1          Pursuant to Civil Local rule 6-2(a), the parties hereby jointly stipulate to, and respectfully

 2   request the Court’s approval of, a modest alteration of the briefing and hearing schedule on the

 3   parties’ two respective pending motions. The reasons for and terms of this stipulated request are

 4   as follows.

 5          1. Plaintiff Twitter, Inc. (“Plaintiff”) filed a Complaint (Dkt. 1) and Motion for a

 6   Temporary Restraining Order and Order to Show Cause Why a Preliminary Injunction Should

 7   Not Issue (“Preliminary Injunction Motion”) (Dkt. 5), asserting that Defendant Texas Attorney

 8   General Ken Paxton’s (“Defendant”) investigation into Twitter and related civil investigative

 9   demand violate the First Amendment of the United States Constitution.

10          2. On Monday, March 29, 2021, Defendant filed an Opposition to the Preliminary

11   Injunction Motion (Dkt. 38), as well as a Motion to Dismiss asserting, among other matters, that

12   this action is not ripe due to lack of imminent injury, that the Court lacks personal jurisdiction

13   over Defendant and that this Court is an improper and inconvenient venue. (Dkt. 37). Defendant

14   also selected a hearing date of May 7, 2021 for the Motion to Dismiss (Dkt. 37).

15          3. Pursuant to a prior stipulation submitted by Plaintiff and Defendant Ken Paxton

16   (“Defendant”) under Civil Local Rule 6-2(a), this Court ordered on March 11, 2021 (Dkt. 18) a

17   briefing schedule on Plaintiff’s Preliminary Injunction Motion, under which Defendant’s

18   Opposition to the Motion was due on March 29, 2021, Plaintiff’s Reply on the Preliminary

19   Injunction Motion was due on April 12, 2021, and Defendant’s responsive pleadings were due

20   within seven days of the Court’s order disposing of the Preliminary Injunction Motion. The

21   parties also agreed, in that same stipulation, that Defendant shall not seek to enforce the civil

22   investigative demand issued to Plaintiff in its investigation of Plaintiff’s potential violations of

23   sections 17.46 (a) and (b) of the Texas Deceptive Trade Practices Act—Consumer Protection

24   Act, relating to the subjects of the civil investigative demand issued on January 13, 2021, or file

25   an enforcement lawsuit against Plaintiff regarding those subjects, until at least seven days after

26                                                     2
27
     Case No. 3:21-cv-01644-MMC                                       CIVIL LOCAL RULE 6-2(a)
28                                                          STIPULATION AND PROPOSED ORDER
              Case 3:21-cv-01644-MMC Document 39 Filed 04/01/21 Page 3 of 6




 1   this Court disposes of Plaintiff’s Motion, or May 7, 2021, whichever occurs first. The Court

 2   subsequently set an Initial Case Management Conference for June 11, 2021 at 10:30 AM, with a

 3   Joint Case Management Statement due by June 4, 2021.

 4          4. While the parties agree it is entirely appropriate for Defendant to have filed its Motion

 5   to Dismiss sooner than the deadline specified in the parties’ previous, court-approved stipulation,

 6   the timing of the Motion to Dismiss has created a need, which Plaintiff’s counsel had not

 7   anticipated, for Plaintiff to simultaneously prepare two briefs concerning two motions.

 8          5. In light of the filings, the parties have agreed to the below proposal to provide for an

 9   orderly briefing and hearing schedule:

10          Plaintiff’s Opposition to the Motion to Dismiss due:                   April 16, 2021

11          Plaintiff’s Reply on the Preliminary Injunction Motion due:            April 19, 2021

12          Defendant’s Reply on the Motion to Dismiss due:                        April 23, 2021

13          Proposed Hearing on Both Motions:                                      April 30, 2021

14          6. Neither party presently intends to call witnesses or offer documents beyond those

15   included in the submissions, but if that changes, and if the Court approves this stipulated request,

16   the parties have agreed to provide one another, by April 20, 2021, with identification of any

17   witnesses they may seek to call and any exhibits (beyond exhibits included in motion papers)

18   they may seek to present at the preliminary injunction hearing. They have further agreed that, in

19   the event that either party in fact provides any such identification of a witness or any exhibits

20   (beyond exhibits included in motion papers), the other party may have until April 23, 2021, to

21   identify any additional witness(es) or exhibits that the other party may seek to call or present for

22   purposes of countering the witness(es) or exhibit(s) referenced in such identification. The parties

23   also agreed to provide notice to the other side by April 21, 2021, of any objections to proposed

24   exhibits or witnesses identified on or before April 20, 2021.

25

26                                                     3
27
     Case No. 3:21-cv-01644-MMC                                      CIVIL LOCAL RULE 6-2(a)
28                                                         STIPULATION AND PROPOSED ORDER
                Case 3:21-cv-01644-MMC Document 39 Filed 04/01/21 Page 4 of 6




 1             7. Good cause exists for the present stipulated request for an enlargement of the time for

 2   briefing both motions in light of the complicated nature of this case. The parties’ stipulated

 3   request for an enlargement of time is reasonable in order to allow both parties to fully address the

 4   matters before the Court. Further, the stipulated request provides for a hearing on Plaintiff’s

 5   Preliminary Injunction Motion that is in advance of, rather than on the same day as, the

 6   expiration of the standstill agreement to which the parties previously agreed.

 7             7. The Texas Attorney General continues to object to subject matter jurisdiction, personal

 8   jurisdiction, and venue in this Court, and reserves any other defense to Plaintiff’s Complaint.
 9
     Plaintiff likewise continues to reserve all arguments it has relating to subject matter jurisdiction,
10
     personal jurisdiction, and venue in this Court, as well as all matters relating to the merits of its
11
     claim for relief and entitlement to preliminary and permanent injunctive relief and declarative
12

13   relief.

14             8. This order complies with Civil Local Rule 6-1(b), as it does not affect a hearing or

15   proceeding on the Court’s calendar scheduled for a date within the next 14 days.

16             Pursuant to Civil Local Rule 6-2(a), Plaintiff and Defendant hereby request that the Court

17   establish the schedule set forth above by approving and so-ordering this stipulation.

18

19   PURSUANT TO STIPULATION, IT IS SO ORDERED.

20

21   Dated: ______________________
22

23                                                   By: Hon. Maxine Chesney
                                                     UNITED STATES DISTRICT JUDGE
24

25

26                                                      4
27
     Case No. 3:21-cv-01644-MMC                                       CIVIL LOCAL RULE 6-2(a)
28                                                          STIPULATION AND PROPOSED ORDER
              Case 3:21-cv-01644-MMC Document 39 Filed 04/01/21 Page 5 of 6




 1   Dated:       April 1, 2020                 WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
 2
                                                By:    /s/ Patrick J. Carome
 3

 4   PATRICK J. CAROME (pro hac vice)           MARK D. FLANAGAN (CA Bar No.
     patrick.carome@wilmerhale.com              130303)
 5   ARI HOLTZBLATT (pro hac vice)              mark.flanagan@wilmerhale.com
     ari.holtzblatt@wilmerhale.com              WILMER CUTLER PICKERING
 6   WILMER CUTLER PICKERING                      HALE AND DORR LLP
 7     HALE AND DORR LLP                        2600 El Camino Real #400
     1875 Pennsylvania Avenue, NW               Palo Alto, California 94306
 8   Washington, D.C. 20006                     Telephone: (650) 858-6047
     Telephone: (202) 663-6000                  Facsimile: (650) 858-6100
 9   Facsimile: (202) 663-6363
                                                Attorneys for Plaintiff
10   PETER G. NEIMAN (pro hac vice)             TWITTER, INC.
11   peter.neiman@wilmerhale.com
     250 Greenwich St., 45 Floor
12   New York, New York 10007
     Telephone: (212) 295-6487
13   Facsimile: (202) 663-6363
14

15
     Dated:       April 1, 2020                 TEXAS OFFICE OF THE ATTORNEY
16                                                GENERAL

17                                              By:    /s/ Patrick K. Sweeten
18   PATRICK K. SWEETEN (pro hac vice)          MICHAEL KENNETH JOHNSON (CA Bar
19   patrick.sweeten@oag.texas.gov              No. 130193)
     WILLIAM T. THOMPSON (pro hac vice)         michael.Johnson@lewisbrisbois.com
20   will.thompson@oag.texas.gov                LEWIS BRISBOIS BISGAARD & SMITH
     RYAN D. WALTERS (pro hac vice)               LLP
21   ryan.walters@oag.texas.gov                 333 Bush Street, Suite 1100
     OFFICE OF THE ATTORNEY GENERAL             San Francisco, CA 94104-4431
22
       OF TEXAS                                 Telephone: (415) 362-2580
23   P. O. Box 12548 (MC-009)                   Fax: (415) 434-0882
     Austin, TX 78711-2548
24   Telephone: (512) 463-4139
     Fax: (512) 457-4410
25

26                                          5
27
     Case No. 3:21-cv-01644-MMC                           CIVIL LOCAL RULE 6-2(a)
28                                              STIPULATION AND PROPOSED ORDER
               Case 3:21-cv-01644-MMC Document 39 Filed 04/01/21 Page 6 of 6




 1                                     SIGNATURE ATTESTATION

 2            I am the ECF User whose identification and password are being used to file the
 3   foregoing. Pursuant to Civil Local Rule 5-1(i), I hereby attest that the other signatures have
 4   concurred in this filing.

 5   Dated:    April 1, 2021                                       By:     /s/ Patrick J. Carome
                                                                           Patrick J. Carome
 6

 7

 8

 9

10

11                                     CERTIFICATE OF SERVICE
12            I hereby certify that on April 1, 2021, I electronically filed the above document with the
13   Clerk of the Court using CM/ECF which will send electronic notification of such filing to all

14   registered counsel. I have also sent electronic copy of the above document to counsel for

15   Defendant not yet registered.
     Dated:    April 1, 2021                                       By:     /s/ Patrick J. Carome
16
                                                                           Patrick J. Carome
17

18

19

20

21

22

23

24

25

26                                                     6
27
     Case No. 3:21-cv-01644-MMC                                       CIVIL LOCAL RULE 6-2(a)
28                                                          STIPULATION AND PROPOSED ORDER
